

Israel Technology Acquisition Corp.
7 Gush Etzion, 3rd Floor
Givaat Shmuel
Israel 54030


To:
Southpoint Master Fund LP
c/o Southpoint Capital Advisors
623 Fifth Avenue; Suite 2503
New York, NY, 10022




June 19, 2006


CERTIFICATION


1. The merger agreement (“Merger Agreement”), by and among Israel Technology
Acquisition Corp. (“ITAC”), IXI Mobile, Inc. (“IXI”) and ITAC Acquisition
Subsidiary Corp., a wholly owned Subsidiary of ITAC, dated as of February 28,
2006, has been duly and validly executed by ITAC and is a binding obligation of
ITAC as of the date hereof.


2. Pursuant to Section 5.1 of the Merger Agreement, IXI is required to obtain
ITAC's prior approval to certain transactions, including, without limitation,
the transactions contemplated by that certain Loan Agreement between IXI Israel
Ltd. (“IXI Israel”), a wholly owned subsidiary of IXI, duly incorporated under
the laws of the State of Israel, Southpoint Master Fund LP ("Southpoint") and
IXI, in its capacity as guarantor thereunder, attached hereto as Exhibit A
(collectively with all exhibits, schedules and ancillary documents thereto, the
"Loan Agreement"). Consequently, ITAC hereby certifies that its Board of
Directors (including any required committee or subgroup of the Board of
Directors of ITAC) has, as of the date of this Certification, unanimously
granted its approval to IXI to enter into the Loan Agreement. ITAC further
certifies that its Board of Directors (including any required committee or
subgroup of the Board of Directors of ITAC) has, as of the date of this
Certification, unanimously approved the execution by ITAC of this Certification.




--------------------------------------------------------------------------------



3. Subject to and conditioned upon the consummation of the ITAC/IXI Merger, ITAC
hereby certifies and agrees that: (i) all of IXI's and IXI Israel’s obligations,
agreements, undertakings, representations and warranties pursuant to the Loan
Agreement, including, without limitation, the obligations undertakings,
representations and warranties pursuant to Sections 3.2, 3.3, 3.4 and 7.1(a),
(b) and (g) (collectively, the "Assumed Obligations"), will be assumed by ITAC
in their entirety as of the Effective Time (as such term is defined in the
Merger Agreement); (ii) as a result of ITAC's agreement in the immediately
preceding Section, Southpoint shall be entitled to, among other things: (x)
convert its Conversion Amount into shares of ITAC Stock pursuant to Section
3.2(a) and Sections 3.2(c) through (e) of the Loan Agreement, and (y) receive a
total amount of Six Hundred Thousand (600,000) shares of ITAC Stock pursuant to
Section 3.3(a) of the Loan Agreement and, subject to Southpoint meeting the
Conversion Inducement Threshold, ITAC Warrants pursuant to Section 3.3(b) of the
Loan Agreement; (iii) prior to an Optional Conversion pursuant to Section 3.2(a)
of the Loan Agreement and prior to the issuance of ITAC Stock and/or ITAC
Warrants pursuant to Section 3.3 of the Loan Agreement, ITAC shall take any and
all actions necessary to authorize and reserve a sufficient number of shares of
ITAC Stock to effect such Optional Conversion and such issuance of equity
securities; (iv) any shares of ITAC Stock or ITAC Warrants issuable to
Southpoint following the consummation of the ITAC/IXI Merger and the assumption
by ITAC of the Assumed Obligations, will be issued to Southpoint as soon as
practicable following the Effective Time of the ITAC/IXI Merger; (v) upon
delivery to Southpoint of any shares of ITAC Stock pursuant to the Loan
Agreement, such shares of ITAC Stock shall be duly authorized, validly issued,
fully paid and non-assessable; (vi) ITAC shall provide Southpoint with
representations and warranties substantially similar to the representations and
warranties provided by ITAC to IXI in Article IV of the Merger Agreement; and
(vii) subject to Southpoint’s execution of a lock-up letter in substantially the
same form as those executed by IXI shareholders in connection with the Merger
Agreement, ITAC shall grant to Southpoint registration rights with respect to
all shares of ITAC Stock which Southpoint may receive pursuant to the Loan
Agreement and this Certification; such registration rights being equivalent to
those registration rights granted to significant shareholders of IXI in
connection with the Merger Agreement.


4. ITAC hereby represents and warrants to Southpoint as of the date hereof as
follows:


4.1 Authorization; Binding Obligations. ITAC has all requisite corporate power
and authority to execute and deliver this Certification. Subject to the
consummation of the ITAC/IXI Merger, ITAC will have the corporate power and
authority to perform its obligations pursuant to this Certification, including,
but not limited to, the issuance to Southpoint of the ITAC Stock and the ITAC
Warrants pursuant to the Loan Agreement and paragraph 3 hereof. All corporate
action on the part of ITAC, its officers, directors and stockholders necessary
for the authorization of this Certification have been taken. Subject to the
consummation of the ITAC/IXI Merger, all corporate action on the part of ITAC,
its officers, directors and stockholders necessary for the performance of ITAC’s
obligations hereunder, including, but not limited to, the issuance to Southpoint
of the ITAC Stock and the ITAC Warrants will be taken in a timely manner.



 
4.2
Conflict; Required Filings and Consents.



(a) The Loan Agreement, after giving effect to this Certification and the grant
of approval by the Board of Directors of ITAC to IXI to enter into the Loan
Agreement, does not conflict with or give rise to any right of termination under
the Merger Agreement.




--------------------------------------------------------------------------------



(b) The execution and delivery of this Certification by ITAC do not, and,
subject to the consummation of the ITAC/IXI Merger, the performance of ITAC's
obligations pursuant to this Certification shall not: (i) conflict with or
violate ITAC’s charter documents, or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair ITAC’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of ITAC
pursuant to, any ITAC contracts (as defined below), except, with respect to
clause (ii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on ITAC.


(c) No consent, approval or authorization of, or declaration to or filing with,
any Person is required, or will be required, for the valid authorization,
execution and delivery by ITAC of this Certification or, subject to the
consummation of the ITAC/IXI Merger, for the valid authorization, issuance and
delivery to Southpoint of the ITAC Stock and the ITAC Warrants, other than those
consents, approvals, authorizations, declarations or filings which have been
obtained or made, as the case may be or which will be obtained and made in a
timely manner.


4.3 Representations and Warranties in Connection with the ITAC/IXI Merger. 


(a) ITAC hereby confirms that (i) each representation and warranty of ITAC
contained in the Merger Agreement that is qualified as to materiality was true
and correct as of the date of the Merger Agreement and (ii) each representation
and warranty of ITAC contained in the Merger Agreement that is not qualified as
to materiality was true and correct in all material respects as of the date of
the Merger Agreement.


(b) ITAC hereby confirms that as of the date hereof, no event has occurred since
the date of the Merger Agreement which, individually or in the aggregate, would
cause any representation and warranty of ITAC contained in the Merger Agreement
to be incorrect in any material respect.


(c) Prior to the consummation of the ITAC/IX Merger, IXI is required to receive
an opinion of Graubard Miller, counsel for ITAC, containing opinions customary
for similarly structured transactions, including the authority of ITAC to enter
into the transactions called for by the Merger Agreement and the issuance of the
securities provided for in the Merger Agreement.


5. Capitalized terms not otherwise defined herein shall have the meanings
assigned them in the Loan Agreement.


6. Southpoint has read ITAC's final prospectus, dated July 12, 2005, and
understands that ITAC has established a trust fund ("Trust Fund"), in an amount
of $33,812,870 as of March 31, 2006, for the benefit of ITAC's public
stockholders and that ITAC may disburse monies from the Trust Fund only (i) to
its public stockholders in the event they elect to convert their shares or upon
ITAC's liquidation or (ii) to ITAC after it consummates a business combination.
For and in consideration of ITAC providing the foregoing Certification to
Southpoint, Southpoint, by accepting this Certification, hereby agrees that it
does not have any right, title, interest or claim of any kind in or to any
monies in the Trust Fund ("Claim") and waives any Claim it may have in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with ITAC and will not seek recourse against the Trust Fund for any
reason whatsoever. For the avoidance of doubt, this paragraph 7 shall not in any
event be construed to constitute a waiver of any claim by Southpoint against
ITAC in the event that the ITAC/IXI Merger is consummated. This provision shall
survive termination of this Certification for any reason whatsoever.




--------------------------------------------------------------------------------



7. This Certification is provided as an inducement for the Lenders to enter into
the Loan Agreement.


8. This Certification shall be governed by and construed in accordance with the
laws of Delaware without regard to the conflicts of laws provisions thereof.







   
ISRAEL TECHNOLOGY ACQUISITION CORP.
                   
By:
/s/ Israel Frieder
   
Name: Israel Frieder
   
Title: Chairman and Chief Executive Officer
     

Accepted as of the date hereof:


SOUTHPOINT MASTER FUND, LP
   
By:
Southpoint GP, LP, its general partner
     
By: Southpoint GP, LLC
     
By: /s/ Robert W. Butts
 
Name: Robert W. Butts
 
Title: Manager
         
By: /s/ John S. Clark, II
 
Name: John S. Clark, II
 
Title: Manager





--------------------------------------------------------------------------------


